                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHARLES BRACKEN,
                         Plaintiff,
                                                  No. 2:19-cv-185 DSC
     v.

MANOR TOWNSHIP, THE MANOR
TOWNSHIP POLICE DEPARTMENT, and
FORMER CHIEF ERIC S. PETROSKY (in
his official capacity and as an individual),
jointly and severally,                            JURY TRIAL DEMANDED

                         Defendants.


                                               ORDER

                                26th day of ________________________,
          AND NOW, to wit this ________        October                2020, upon consideration

of Defendants’ Motion for Leave to File Reply to Plaintiff’s Sur-Reply Brief, it is hereby

ORDERED that said Motion is GRANTED. Defendants are granted leave to file the Reply to

Plaintiff’s Sur-Reply Brief attached as Exhibit “1” to Defendants’ Motion. It is further

ORDERED that Defendants’ Reply to Plaintiff’s Sur-Reply Brief is hereby DEEMED filed such

that no further filing of the Reply to Plaintiff’s Sur-Reply Brief is required.



                                                     BY THE COURT:


                                                      s/ David S. Cercone
                                                     ___________________________________
                                                                                     J.
